Citation Nr: 1641983	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-44 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for Meniere's disease.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1985 to August 1985 and from June 1989 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2016, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the Veteran waived Agency of Original Jurisdiction (AOJ) review of any additional evidence received after the hearing; he submitted additional evidence in July 2016.

The issue of entitlement to a disability rating in excess of 30 percent for Meniere's disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his July 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated he was withdrawing his appeal for entitlement to TDIU.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant for entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal for entitlement to TDIU, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to TDIU and it is dismissed.


ORDER

The appeal for entitlement to TDIU is dismissed.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issue on appeal.

After his July 2016 Board hearing, the Veteran submitted a letter from a private physician that indicated his Meniere's disease had worsened since his last VA examination.  Therefore, the Board finds that there is a duty to provide a new VA examination that evaluates the current severity of the Meniere's disease, to include, if possible, an estimated date of onset of the various symptoms.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for his Meniere's disease on appeal; this specifically includes treatment records from the William Jennings Bryan Dorn Veterans Affairs Medical Center from March 2015 to the present and from Wellspring Family Medicine from June 2010 to the present.

2. After completing directive (1), the AOJ should arrange for a VA evaluation of the Veteran to ascertain the current nature and severity of his service-connected Meniere's disease.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's Meniere's disease, noting their frequency and severity.  If possible, the examiner should also specifically address when each symptom began.  Examination results should be clearly reported.

3. The AOJ should then review the obtained VA examination report to ensure that the opinion contained therein is responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claim on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


